IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                                   June 17, 2014 Session

      KENNETH T. WHALUM, JR. V. SHELBY COUNTY ELECTION
                       COMMISSION

                 Appeal from the Chancery Court for Shelby County
                 No. CH1213263    Kenny W. Armstrong, Chancellor




              No. W2013-02076-COA-R3-CV - Filed September 30, 2014




This is an election contest case between the declared winner of a school board race in Shelby
County and an unsuccessful candidate. The trial court invalidated the election on the ground
that there was “clear uncertainty about the election outcome.” On appeal, the declared
winner of the race argues: (1) the unsuccessful candidate has no standing to prosecute his
election contest; (2) the trial court erred in failing to dismiss the case pursuant to Tennessee
Code Annotated Section 5-1-111(a); and (3) the trial court erred in invalidating the election
pursuant to Emery v. Robertson County Election Commission, 586 S.W.2d 103 (Tenn.
1979). We hold that the unsuccessful candidate maintains standing to prosecute this appeal,
and that his claim is not moot. Additionally, we affirm the trial court’s denial of the declared
winner of the race’s motion to dismiss, but reverse as to the trial court’s judgment declaring
the election invalid and ordering a new election. Affirmed in part, reversed in part, and
remanded.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed in
                      Part; Reversed in Part; and Remanded

J. S TEVEN S TAFFORD, P.J., W.S., delivered the opinion of the Court, in which D ONALD E.
P ARISH, S P.J. joined and F RANK G. C LEMENT, J R., P.J., M.S., filed a separate concurring and
dissenting opinion.

Jef Feibelman and Charles S. Higgins, Memphis, Tennessee, for the appellant, Kevin Woods.

Robert L. J. Spence, Jr. And Kristin A. Woo, Memphis, Tennessee, for the appellee, Kenneth
T. Whalum, Jr.
                                           OPINION

                                         Background

       Intervening Defendant/Appellant Kevin Woods and Plaintiff/Appellee Reverend
Kenneth T. Whalum, Jr. were candidates in the District 4 election to the Shelby County
School Board (“the School Board”) on August 2, 2012. At the time of the election, Mr.
Woods was declared the victor by a margin of 106 votes.1 The Defendant Shelby County
Election Commission (“the Election Commission”) certified the results of the District 4
election on August 20, 2012. On August 22, 2012, Reverend Whalum filed a timely election
contest, arguing that the Election Commission had erroneously assigned District 4 voters to
other districts and also assigned residents from other districts to vote in the District 4 School
Board race. Mr. Woods, as the winner of the District 4 election, intervened.

                                The August 2, 2012 Election

        The material facts in this case are not in dispute. The Shelby County Commission
(“County Commission”) is required by law to redistrict the county every ten years for
purposes of setting its own election boundaries. See Tenn. Code Ann. § 5-1-111(a) (“Prior
to January 1, 1982, and at least every ten (10) years thereafter, county legislative bodies of
the different counties shall meet and, a majority of the members being present and
concurring, shall change the boundaries of districts or redistrict a county entirely if necessary
to apportion the county legislative body so that the members represent substantially equal
populations.”); Tenn. Code Ann. § 5-1-111(d) (“The county legislative body must use the
latest federal census data whenever a reapportionment is made.”). The School Board districts
are based on the districts created by the County Commission. The County Commission was
required to complete redistricting well in advance of the August 2, 2012 election. The
Election Commission was then responsible for assigning registered voters to the recently
established state and local legislative districts.

       The County Commission, however, did not complete redistricting on time. In
anticipation of redistricting being completed in compliance with State law, however, the
Election Commission attempted to begin the redistricting process prior to the County
Commission formally adopting a redistricting plan. Specifically, the Election Commission
used a computer program to assign voters to different districts, as well as consolidate voting
precincts in anticipation of the changes expected to be adopted by the County Commission.
In June of 2012, however, it became clear that the County Commission would be unable to

       1
         Specifically, Mr. Woods received 6,534 votes in his favor, while Reverend Whalum received
6,428 votes in his favor, based on the original election results.

                                               -2-
complete redistricting prior to the August 2, 2012 election. Thus, the Election Commission
was required to “undo” the work it had completed toward redistricting and return voters to
their previously assigned districts. Rather than returning to the previous precinct map,
however, on June 14, 2012, the Election Commission opted to continue to consolidate
precinct locations, despite the fact that this decision caused even greater confusion.

       During the course of early voting, the Election Commission became aware of errors
regarding some voter assignments with regard to the District 4 election. No voters were
informed of the errors during early voting; thus, the errors in early voting were never
corrected. The regular election commenced as planned on August 2, 2012. No irregularities
were reported for voting on that date. Despite these errors, the Shelby County Election
Commission certified the results of the District 4 election, indicating that Mr. Woods won
the District 4 School Board seat by a margin of 106 votes. A later analysis of the voting
records revealed that 281 voters who resided in District 4 (“legally qualified voters”) were
not allowed to vote in District 4 because they had been assigned to other districts. An
additional 556 individuals were erroneously assigned to District 4 (“out-of-district voters”)
and, of these 556 out-of-district voters, is was undisputed that 93 voted for Mr. Woods and
277 voted for Reverend Whalum. The Election Commission was unable to determine who
the remaining 186 voters of the 556 out-of-district voters voted for in the District 4 School
Board race. After correcting the election results to remove the 370 ineligible votes that could
be clearly attributed to each candidate (i.e, the 93 votes for Mr. Woods and the 277 votes for
Reverend Whalum, Mr. Woods’s margin of victory increased to 290 votes.2

                                  Proceedings in the Trial Court

       As previously discussed, shortly after the certification of the election results,
Reverend Whalum filed an election contest complaint in the Shelby County Chancery Court.
Concurrent with the filing of his complaint, Reverend Whalum also filed several requests
for discovery and a motion for an expedited status conference, ostensibly in an effort to
comply with Tennessee Code Annotated Section 2-17-106(a), which requires that a trial in
an election contest case “shall be held not less than fifteen (15) nor more than fifty (50) days
from the day the complaint is filed and not less than ten (10) days after the complaint is
served on the defendant.” According to Reverend Whalum, however, progress stagnated
due to the Election Commission’s failure to timely respond to discovery. On March 20,
2013, Mr. Woods filed a motion for summary judgment, arguing that the case should be


        2
           The above figures were stipulated to in the trial court. Further, there is no dispute in this case
that the relevant figure for determining whether the election results are uncertain is the correct margin of
victory, or 290 votes. Specifically, under the corrected tally, Mr. Woods received 6,441 votes, while
Reverend Whalum received 6,151 votes.

                                                    -3-
dismissed due to Reverend Whalum’s failure to comply with Tennessee Code Annotated
Section 2-17-106(a). The trial court did not enter a specific order on Mr. Woods’s motion,
but instead, the parties proceeded to trial.

        A trial took place on May 21, 2013. At trial, when asked about the pending motion
for summary judgment based upon Tennessee Code Annotated Section 2-17-106(a), counsel
for Mr. Woods indicated that he did not intend to argue that motion, but merely meant to
preserve that issue for appellate purposes. Despite counsel’s statement, however, the trial
court determined that the appropriate course of action was to rule on the motion.3
Accordingly, the trial court denied the motion on two grounds. First, the trial court noted
that the trial was commenced within fifty days of the filing of the election contest complaint,
stating that:

                 I’ll note for the record that the trial was set earlier, and at the
                 request of the parties we started the trial with some very limited
                 comments; and then we continued the trial date to this date. So
                 for the purposes of the record, the trial was in fact started within
                 the 50-day requirement statute.

In the alternative, the trial court ruled that the fifty-day requirement was not jurisdictional
and that the trial court, in its discretion, may set a trial date outside of the fifty-day limit.

       The trial consisted of the entry of stipulated exhibits, previously filed depositions, and
arguments of counsel. At the conclusion of the trial, the trial court took the matter under
advisement. The trial court later entered a Memorandum Opinion on August 27, 2013,
finding in favor of Reverend Whalum.

       In its Memorandum Opinion, the trial court explained that it had applied the two-
prong test established in Emery v. Robertson County Election Commission, 586 S.W.2d
103 (Tenn. 1979), known as “Emery Prong I and II.” Specifically, the trial court ruled that
Reverend Whalum failed on Emery Prong I, where an election can be set aside when “the

        3
          The trial court correctly determined that it was required to rule on this motion in order to
preserve this issue for appeal. This Court’s jurisdiction is appellate only. Accordingly, we are constrained
to only review those issues that have been decided by the trial court in the first instance. See Reid v. Reid,
388 S.W.3d 292, 294 (Tenn. Ct. App. 2012) (“The jurisdiction of this Court is appellate only; we cannot hear
proof and decide the merits of the parties' allegations in the first instance.”). Had the trial court declined to
rule on Mr. Woods’s motion at the behest of Mr. Woods’s counsel, that issue may very well have been found
waived in this Court. See State v. Aucoin, 756 S.W.2d 705, 709 (Tenn. Crim. App. 1988) (“When the
defendant fails to bring a motion to the attention of the trial judge and have the trial judge rule upon the
motion prior to trial, the defendant waives the issues raised in the motion.”).

                                                      -4-
evidence reveals that the number of illegal ballots cast equals or exceeds the difference
between the two candidates receiving the most votes.” Emery, 586 S.W.2d at 108. The
central dispute with regard to this prong was whether the 281 legally qualified voters of
District 4 who were incorrectly given ballots for other districts should be considered in
determining the number of illegal votes cast pursuant to the Tennessee Supreme Court’s
holding in Taylor v. Armentrout, 632 S.W.2d 107 (Tenn. 1981) (discussed in detail, infra).
After reviewing caselaw on the subject, the trial court reluctantly found that the 281 legally
qualified voters’ votes should not be included in the Prong I analysis. After excluding those
votes, the trial court concluded that Reverend Whalum’s election contest failed under Emery
Prong I.

        The trial court concluded, however, that Reverend Whalum succeeded under Emery
Prong II. Pursuant to Emery Prong II, “the courts may also void elections upon a sufficient
quantum of proof that fraud or illegality so permeated the conduct of the election as to
render it incurably uncertain, even though it cannot be shown to a mathematical certainty
that the result might have been different.” Emery, 586 S.W.2d at 109. With regard to this
prong, the trial court found:

              [T]here is no proof in the record that the Election Commission
              or others involved in the election committed any fraud in
              conducting the election. Proof of fraud, however, is not required
              in all cases to void an election. An election may be voided if
              enough persons were unlawfully deprived of the opportunity to
              vote. Taylor v. Armentrout, 632 S.W.2d 107, 120 (1981)
              (Brock, J., dissenting). Therefore, the inquiry left to be decided
              is whether the irregularities regarding the assignment of voters
              was of such magnitude that it calls into question whether the
              election outcome represents the free and fair will of the legally
              qualified voters of District 4 who, in fact, exercised their right
              to vote. In examining this remaining issue, the Court is of the
              opinion that it has to consider the 186 illegal votes which could
              not be assigned to a particular candidate along with the 281
              votes that were excluded. The combination of these two groups
              far exceeds Woods’[s] margin of victory. Moreover, the number
              of legally qualified voters who were prevented from voting in
              District 4 is so large that this number of voters might have
              easily changed the result of the election had they been allowed
              to cast their vote in the District 4 race. Unfortunately, due to no
              fault of their own, and due solely to mistakes of election
              officials, they were denied the opportunity to express their will

                                              -5-
                in the school board position representing their district.
                        The combination of illegal votes cast that cannot be
                assigned and legal votes excluded creates clear uncertainty
                about the election outcome in the District 4 race if the election
                had been conducted properly. Under Tennessee law, Whalum
                is not required to show to a mathematical certainty that the
                result would have would have been different if mistakes had not
                been made by the Election Commission. Forbes [v. Bell], 816
                S.W.2d [716,] 720 [(Tenn. 1991)]. Admittedly, the mistakes
                here were honest mistakes and not intentional, they, however,
                bear a direct relationship to the uncertainty of the election
                outcome if all voters had been allowed to participate and vote
                in the District 4 race. These mistakes in assigning so many
                voters to incorrect school board districts cannot be simply
                ignored in an effort by the Court to not take the step of
                declaring an election invalid. Without a new election conducted
                properly, there will always be legitimate questions about the
                actual winner in the District 4 county school board race. The
                District 4 election under the facts here is incurably uncertain
                when all voters are considered, and leaves the Court no
                alternative except to order a new election in this race.

The trial court entered a written order adopting its Memorandum Opinion on August 27,
2013. Mr. Woods filed a timely notice of appeal.4

                                  Adoption of New District Lines

       While this appeal was pending, on February 24, 2014, the Shelby County
Commission adopted new district lines based on the 2010 U.S. Census Data. The resolution
included a stated purpose to ensure that those voters who reside in municipalities who have
elected to establish their own municipal school districts are excluded from voting for the
members of the Shelby County School Board in the August 2014 election.

       The resolution was signed by County Mayor Mark H. Luttrell on February 27, 2014.
See Shelby Cnty. Charter § 2.06(A); 2.07(A) (providing that resolutions become effective
upon the signature of the county mayor). Under a consent decree entered in Shelby County
v. Memphis City Board of Education, 11-cv-02101-SHM-cgc (W.D. Tenn. 2011), however,


      4
          The Election Commission did not file a notice of appeal, or otherwise participate in this appeal.

                                                    -6-
the redistricting resolution also required approval of the federal courts. On March 11, 2014,
Judge Samuel H. Mays, Jr., approved the resolution adopting the new district lines. This
occurred approximately eighteen months after the August 2, 2012 election.

       With regard to District 4, the resolution states:

              [T]he two Incumbent School Board Members elected to serve
              Districts 2 and 4 in the 2012 County General Election will
              remain on the School Board until their term expires in August
              2016 and will serve these same numbered districts . . . .

                                          *   *     *

              [E]ffective September 1, 2014, the two Incumbent School
              Board Members elected to serve Districts 2 and 4 in the 2012
              County General Election will remain on the School Board until
              their term expires in August 2016 and will serve these same
              numbered districts . . . .

The resolution further provides that an election will be held in August 2014 to elect the
remaining seven School Board Members, some of which will serve a four-year term and
some of which will serve a two-year term. Finally, the resolution states:

              That the Shelby County Election Commission is hereby directed
              to hold any and all general elections occurring on or after
              September 1, 2014, to elect members to the Shelby County
              Board of Education by utilizing the Redistricting Plan adopted
              herein, as may be amended from time to time.

It is undisputed that, as a result of redistricting, Reverend Whalum no longer resides in
District 4.

                           Proceedings in the Court of Appeals

       On April 7, 2014, Mr. Woods filed a motion to vacate the judgment in the trial court
and remand for dismissal of Reverend Whalum’s election contest lawsuit. The motion
argued that because Revered Whalum no longer resides in District 4, he is no longer a
“qualified candidate” for that office and that, as a result, he lacks standing to prosecute his
election contest. See Tenn. Code Ann. § 2-17-101 (discussed in detail, infra). In the
alternative, Mr. Woods argues that Reverend Whalum’s claim is moot. This Court continued

                                              -7-
oral argument to allow Reverend Whalum to respond. Reverend Whalum responded to the
motion to dismiss on April 22, 2014.

       Rather than deciding Mr. Woods’s motion based on written materials alone, this
Court ordered the parties to prepare supplemental briefs and to be prepared to argue this
issue at oral argument. Mr. Woods filed his supplemental brief on May 20, 2014, while
Reverend Whalum filed his supplement brief on June 4, 2014. Oral argument was heard in
Jackson, Tennessee on June 17, 2014, wherein both Mr. Woods and Revered Whalum
argued the standing issue, as well as the substantive issues in this case.

                                          Issues Presented

        As we perceive it, there are three issues in this appeal:

1.      Whether Reverend Whalum continues to have standing to prosecute an election
        contest with regard to the August 2, 2012 election for the District 4 School Board
        seat?
2.      Whether the trial court erred in denying Mr. Woods’s motion for summary judgment
        on the basis that no trial was held within fifty days of the filing of the election contest
        complaint?
3.      Whether the trial court correctly found in favor of Reverend Whalum under Emery
        Prong II?

                                               Analysis

                                     Standing and Mootness

       Because this issue concerns this Court’s subject matter jurisdiction,5 we begin first
with Mr. Woods’s motion seeking to dismiss Reverend Whalum’s election contest on the
ground that Reverend Whalum no longer has standing to contest the election. According to
this Court:



       5
          As discussed in detail, infra, standing in this case is determined by statute. The Tennessee
Supreme Court has held that “[w]hen a statute creates a cause of action and designates who may bring an
action, the issue of standing is interwoven with that of subject matter jurisdiction and becomes a
jurisdictional prerequisite.” In re Estate of Smallman, 398 S.W.3d 134, 149 (Tenn. 2013) (quoting Osborn
v. Marr, 127 S.W.3d 737, 739, 740 (Tenn. 2004)). Thus, the question of this Court’s subject matter
jurisdiction must be this Court’s first inquiry. See Johnson v. Hopkins, 432 S.W.3d 840, 844 (Tenn. 2013)
(noting that “subject matter jurisdiction is a threshold inquiry”).

                                                  -8-
        The doctrine of standing is used to determine whether a
particular plaintiff is entitled to judicial relief. Knierim v.
Leatherwood, 542 S.W.2d 806, 808 (Tenn. 1976); Garrison v.
Stamps, 109 S.W.3d 374, 377 (Tenn. Ct. App. 2003). It
requires the court to determine whether the plaintiff has alleged
a sufficiently personal stake in the outcome of the litigation to
warrant a judicial intervention. SunTrust Bank v. Johnson, 46
S.W.3d 216, 222 (Tenn. Ct. App. 2000); Browning-Ferris
Indus. of Tennessee, Inc. v. City of Oak Ridge, 644 S.W.2d
400, 402 (Tenn. Ct. App. 1982). To establish standing, a
plaintiff must show: (1) that it has sustained a distinct and
palpable injury, (2) that the injury was caused by the challenged
conduct, and (3) that the injury is one that can be addressed by
a remedy that the court is empowered to give. City of
Chattanooga v. Davis, 54 S.W.3d 248, 280 (Tenn. 2001); In re
Youngblood, 895 S.W.2d 322, 326 (Tenn. 1995); Metropolitan
Air Research Testing Auth., Inc. v. Metropolitan Gov’t, 842
S.W.2d 611, 615 (Tenn. Ct. App. 1992).
        The primary focus of a standing inquiry is on the party,
not on the merits of the party's claim. Valley Forge Christian
Coll. v. Americans United for Separation of Church & State,
Inc., 454 U.S. 464, 484, 102 S. Ct. 752, 765, 70 L. Ed. 2d 700
(1982); Petty v. Daimler/Chrysler Corp., 91 S.W.3d 765, 767
(Tenn. Ct. App. 2002). Thus, a party’s standing does not depend
on the likelihood of success of its claim on the merits. Mayhew
v. Wilder, 46 S.W.3d 760, 767 (Tenn. Ct. App. 2001);
Metropolitan Air Research Testing Auth., Inc. v. Metropolitan
Gov’t, 842 S.W.2d at 615. However, because a party's standing
may hinge on the nature of its claims, a standing inquiry
requires a “careful judicial examination of a complaint's
allegations to ascertain whether the particular plaintiff is
entitled to an adjudication of the particular claims asserted.”
Allen v. Wright, 468 U.S. 737, 752, 104 S. Ct. 3315, 3325, 82
L. Ed. 2d 556 (1984).
        The sort of distinct and palpable injury that will create
standing must be an injury to a recognized legal right or
interest. In many cases, this right or interest may be created or
defined by statute. Thus, in cases where a party is seeking to
vindicate a statutory right of interest, the doctrine of standing
requires the party to demonstrate that its claim falls within the

                               -9-
             zone of interests protected or regulated by the statute in
             question. Federal Election Comm’n v. Akins, 524 U.S. 11, 20,
             118 S. Ct. 1777, 1783–84, 141 L. Ed. 2d 10 (1998); Chattanooga
             Ry. & Light Co. v. Bettis, 139 Tenn. 332, 337, 202 S.W. 70, 71
             (1918); Jefferson County v. City of Morristown, No. 03A01-
             9810-CH-00331, 1999 WL 817519, at *6 (Tenn. Ct. App.
             Oct.13, 1999) (No Tenn. R. App. P. 11 application filed).

Wood v. Metro. Nashville & Davidson Cnty. Gov’t, 196 S.W.3d 152, 157–58 (Tenn. Ct.
App. 2005).

      The standing issue in this case also implicates the related doctrine of mootness:

                    The issues of standing and mootness are related concepts
             to be used in analyzing the basic question of whether an
             adversary contest before the court is such that the court, in
             rendering a decision, will not be giving a merely advisory
             opinion. “Standing” focuses on parties and requires that each
             party possess an interest in the outcome of litigation, while
             “mootness” applies more to issues involved and, as a general
             rule, requires that opinions not be given concerning issues
             which are no longer in existence because of changes in factual
             circumstances.
                    “Standing” to sue means that an individual has a
             sufficient personal stake in the controversy to obtain judicial
             resolution, while “mootness” is the doctrine of standing set in
             a time frame: the requisite personal interest, or standing, that
             existed at the commencement of the litigation must continue
             throughout its existence in order for the litigation not to become
             moot. A case becomes moot when the issues presented are no
             longer live or the parties lack a legally cognizable interest in the
             outcome. Consequently, a party must have continued standing
             throughout the pendency of an action to avoid invocation of the
             mootness doctrine.

1A C.J.S. Actions § 76 (2014) (footnotes omitted). Stated another way:

             Standing requires the plaintiff to have a personal stake in the
             outcome of the controversy at the commencement of the
             litigation, whereas the mootness doctrine requires this personal

                                            -10-
                 stake to continue throughout the litigation. The mootness
                 doctrine represents the time element of standing by requiring
                 that the interests of the parties that were originally sufficient to
                 confer standing persist throughout the duration of the suit.

59 Am. Jur. 2d Parties § 31 (footnotes omitted).

       The standing to file an election contest is governed by Tennessee Code Annotated
Section 2-17-101 which provides, in relevant part:

                 The incumbent office holder and any candidate for the office
                 may contest the outcome of an election for the office. Any
                 campaign committee or individual which has charge of a
                 campaign for the adoption or rejection of a question submitted
                 to the people may contest the election on the question.

Tenn. Code Ann. § 2-17-101(b). Although Tennessee Code Annotated Section 2-17-101(b)
was not enacted until 1972, see 1972 Pub. Acts, c. 740, § 1, the above limitation has long
been the law in Tennessee. See Gilpatrick v. Reneau, 661 S.W.2d 863 (Tenn. 1983)
(“T.C.A. § 2-17-101 merely codified the existing case law with respect to limiting standing
to bring election contests to incumbent office holders and any candidate for such office.”).
The Tennessee Supreme Court explained this rule in 1961, stating: “It is well settled that an
election contest cannot be prosecuted by any person other than a bona fide unsuccessful
candidate for the contested office or by the incumbent of the office. A private citizen cannot
maintain such an action in his capacity as citizen and taxpayer.” Freeman v. Felts, 344
S.W.2d 550, 554 (Tenn. 1961).

        After the enactment of Tennessee Code Annotated Section 2-17-101(b), the
requirement that an election contest be prosecuted by “any candidate for the office” has been
construed by Tennessee Courts as requiring that the candidate be qualified for the office. For
example in Hatcher v. Bell, 521 S.W.2d 799 (Tenn. 1974), an unsuccessful candidate for
circuit judge sought a declaration that the successful candidate was not eligible to hold that
office on the basis of the successful candidate’s failure to comply with the residency
requirement.6 Id. at 800. The trial court agreed with the unsuccessful candidate and declared
the election void. The successful candidate appealed, arguing that a suit that “questions only


        6
          The specific provision at issue required candidates for circuit judge positions to be legal
residents of Tennessee for the five-year period immediately preceding the election. Hatcher, 521 S.W.2d at
800 (citing Tenn. Const. art. 6, § 4 (“Every Judge of such Courts shall be thirty years of age, and shall before
his election, have been a resident of the State for five years and of the circuit or district one year.”)).

                                                     -11-
the qualifications of appellant to hold the office to which he was elected” is not a proper
election contest. The Tennessee Supreme Court disagreed, explaining:

                 There is no question but that a suit which attempts to go behind
                 the election returns, to recount the votes or otherwise assail the
                 manner and form of the election is an election contest. See State
                 v. Dunn, 496 S.W.2d 480 (Tenn. 1973); State v. Sensing, 188
Tenn. 684, 222 S.W.2d 13 (1949). But an election contest is not
                 limited to an attack on the integrity of the election process, nor
                 is it limited to an attack by a candidate who makes claim to the
                 office. A valid election to a public office impliedly
                 contemplates that the party elected can legally hold the office to
                 which he is elected. It would border on the absurd to say that a
                 person who receives the highest number of votes in an election,
                 but who cannot legally hold or occupy such office is or can be
                 legally elected to the office.

 Hatcher, 521 S.W.2d at 801. Thus, the Tennessee Supreme Court held that in order to
withstand an election contest attack, the office holder must be able to “legally hold or
occupy such office.” Id.

        While the issue in Hatcher concerned the eligibility of the successful candidate for
the office, the rule was later applied to an unsuccessful candidate for office in Gilpatrick v.
Reneau, 661 S.W.2d 863 (Tenn. 1983). In Gilpatrick, the plaintiff, Mr. Gilpatrick filed an
election contest regarding the office of the General Sessions Judge of Clay County. Id. at
863–64. As a defense, the successful candidate alleged that Mr. Gilpatrick had no standing
to file his election contest because he was ineligible to hold the office of General Sessions
Judge because he was not a lawyer.7 Id. at 864. Thus, the successful candidate argued that
Mr. Gilpatrick could not “legally hold or occupy such office.” Hatcher, 521 S.W.2d at 801.



        7
           The question of whether a non-lawyer could legally hold the office of General Sessions Judge
 of Clay County was decided in the companion case, Crawford v. Gilpatrick, 646 S.W.2d 433 (Tenn.1983).
In that Opinion, the Tennessee Supreme Court held that state law required “the person elected to the office
of Judge of the Court of General Sessions of Clay County be a ‘licensed attorney[.]’” Thus, the Court
concluded that Mr. Gilpatrick, a non-lawyer, was not eligible to hold that office. Mr. Gilpatrick had
originally been elected to the position of General Sessions Judge for Clay County. The unsuccessful
candidate in that case filed an election contest and the election was declared void due to Mr. Gilpatrick’s lack
of eligibility. After the Opinion in Crawford, a new election was ordered. Although Mr. Gilpatrick’s name
was not on the ballot in the second election, he waged a write-in campaign. After losing the second election,
Mr. Gilpatrick filed his own election contest, which is the subject of the appeal in Gilpatrick.

                                                     -12-
        The Tennessee Supreme Court agreed, holding that in order to qualify as a candidate
for the office pursuant to Tennessee Code Annotated Section 2-17-101(b), the unsuccessful
candidate must be legally qualified to hold the office. The Court cited with approval an
Opinion from the Florida Court of Appeals, which held that a similar statute allowing “any
unsuccessful candidate” to file an election, “‘necessarily implies’ that an unsuccessful
candidate must be a person eligible to hold the office.” Gilpatrick, 661 S.W.2d at 864
(quoting Evers v. Lacy, 257 So. 2d 70, 71 (Fla. Ct. App. 1972)). Based on the reasoning in
Evers, as well as the language in Hatcher that “[i]t would border on the absurd to say that
a person who receives the highest number of votes in an election, but who cannot legally hold
or occupy such office is or can be legally elected to the office[,]” Hatcher, 521 S.W.2d at
801, the Gilpatrick Court held that “[i]t would be equally absurd to ascribe to a person who
cannot legally hold the office in question the status of “candidate” for the purpose of bringing
lawsuits to contest elections.” Gilpatrick, 661 S.W.2d at 865. Thus, in order to qualify as
an unsuccessful candidate for purposes of Tennessee Code Annotated Section 2-17-101(b),
the candidate must be legally eligible to hold the contested office.

       Mr. Woods argues in his motion that Revered Whalum does not qualify as a
“candidate” for purposes of this election contest because he is no longer eligible to serve as
the representative for District 4. As previously discussed, it is undisputed that Revered
Whalum’s current residence is no longer located within the new district boundaries for
District 4. As such, Mr. Woods contends that Revered Whalum is no longer eligible to serve
as a School Board member representing District 4.

        We agree that in order to be a qualified candidate pursuant to Tennessee Code
Annotated Section 2-17-101(b), the candidate must be a resident of the district in which they
seek to be elected. Indeed, Tennessee Code Annotated Section 49-2-201(a)(1) provides that
“[m]embers of county boards of education shall be residents of and elected from districts
of substantially equal population established by resolution of the local legislative body.”
(Emphasis added). The Shelby County Board of Education Policy Manual further provides:
“Qualifications: Members of the board shall be residents and voters of the district in which
they are elected and shall be citizens of recognized integrity, intelligence and ability to
administer the duties of the office.” Shelby Cnty. Bd. Educ. Policy Manual § 002. Thus, an
eligible candidate for District 4 must reside within the District 4 boundaries.

        In his motion to dismiss, Mr. Woods cites two cases, which he asserts supports his
argument that Reverend Whalum no longer has standing to prosecute this election contest.
First, Mr. Woods cites Gilpatrick v. Reneau. As previously discussed, Gilpatrick involved
an election contest filed by a plaintiff where there had previously been a judicial
determination that the plaintiff was not eligible to hold the office. Gilpatrick, 661 S.W.2d
at 865. As a result, the Tennessee Supreme Court held that the plaintiff had no standing to

                                              -13-
contest the election. Id. The other case cited by Mr. Woods, Osborn v. Marr, 127 S.W.3d
737 (Tenn. 2004), involved a termination petition filed by the plaintiff mother. The
Tennessee Supreme Court remanded the case for dismissal on the basis that the termination
statute did not allow “the parent of a child as one of the persons or entities with standing to
file a petition to terminate parental rights.” Id. at 740. Thus, the Tennessee Supreme Court
held that the plaintiff mother had no standing to file her petition. Id. at 741.

        Both Gilpatrick and Osborn are distinguishable from the case-at-bar. Importantly, in
both Gilpatrick and Osborn, the plaintiffs did not have standing even at the initiation of their
suits. See Osborn, 127 S.W.3d at 740–41; Gilpatrick, 661 S.W.2d at 865. In fact, the
Gilpatrick Court makes clear that Mr. Gilpatrick “ is not now, nor has he ever been eligible
to hold the office of judge of the General Sessions Court of Clay County . . . .” Gilpatrick,
661 S.W.2d at 864; see also Evers, 257 So. 2d at 71 (holding that the office-seeker was not
eligible for office because he did not comply with “resign to run” law prior to pursuing
position). Thus, plaintiffs’ lack of standing was cemented in both cases prior to the
commencement of the suit.

       Mr. Woods cites no cases in which a party with standing at the initiation of a case was
found to lack standing by a subsequent change in the facts or relevant law. Indeed, our
research has revealed only one unreported Tennessee case, wherein a plaintiff was found to
have lost standing due to subsequent events after applying Tennessee law.8 In Gonzalez v.
Armistead, No. M2006-02643-COA-R3-CV, 2008 WL 933489 (Tenn. Ct. App. April 7,
2008), the question concerned whether the plaintiff lost standing to contest the trial court’s
ruling in a property dispute, when the plaintiff sold property at issue pending appeal.
According to the Court:

                       The sale of the property raises both standing and
                mootness issues. Standing deals with the appropriateness of a
                party to maintain an action. Mootness deals with the timing of
                an action. “To establish standing, a plaintiff must show: (1) that


        8
          One other case, applying Tennessee law, also considered the issue of whether a
subsequent change in facts could render a party without standing. See Wheeler’s Family Homes, Inc. v.
McClendon, No. M2008-02799-COA-R3-CV, 2009 WL 3321039 (Tenn. Ct. App. Oct. 14, 2009). However,
McClendon was designated a “Memorandum Opinion” by the Tennessee Court of Appeals pursuant to Rule
10 of the Tennessee Rules of the Court of Appeals. Rule 10 provides that: “When a case is decided by
memorandum opinion it shall be designated ‘MEMORANDUM OPINION,’ shall not be published, and shall
not be cited or relied on for any reason in any unrelated case.” Another Tennessee case, Denver Area Meat
Cutters & Employers Pension Plan ex rel. Clayton Homes, Inc. v. Clayton, 120 S.W.3d 841 (Tenn. Ct.
App. Sept. 3, 2003), also considered when a party lost standing through subsequent events. However,
Clayton considered the issue under Delaware law. Accordingly, it is not controlling in this case.

                                                  -14-
              it has sustained a distinct and palpable injury, (2) that the injury
              was caused by the challenged conduct, and (3) that the injury is
              one that can be addressed by a remedy that the court is
              empowered to give.” SunTrust Bank, Nashville v. Johnson, 46
S.W.3d 216, 222 (Tenn. Ct. App. 2000). An abutting landowner
              has a greater interest in a road than a member of the general
              public. Knierim v. Leatherwood, 542 S.W.2d 806, 810 (Tenn.
              1976). Once the property was sold, however, Mr. Gonzalez no
              longer had a distinct and palpable injury that could sustain this
              legal action. He lost his personal stake in the outcome.
                        Similarly, the sale of the property renders the
              controversy between Mr. Gonzalez and the county a thing of the
              past. A case that no longer presents a present, live controversy
              has lost its justiciability and is moot. McIntyre v. Traughber,
              884 S.W.2d 134, 137 (Tenn. Ct. App. 1994). Consequently, “[a]
              case will generally be considered moot if it no longer serves as
              a means to provide relief to the prevailing party.” Id.
              “Determining whether a case is moot is a question of law.”
              Alliance for Native American Indian Rights in Tennessee, Inc.
              v. Nicely, 182 S.W.3d 333, 338-39 (Tenn. Ct. App. 2005). Cases
              must remain justiciable throughout the entire course of the
              litigation, including the appeal. McIntyre, 884 S.W.2d at 137.
              A court decision in his favor will no longer benefit Mr.
              Gonzalez.

Gonzalez, 2008 WL 933489, at *1–*2. Thus, this Court held that Mr. Gonzalez’s decision
to sell his property resulted in him no longer having a stake in the outcome of the dispute.
Because the litigation regarding the dispute could offer him no meaningful relief, the case
was also moot.

       The situation in this case is not analogous to Gonzalez. In Gonzalez, the plaintiff had
voluntary relinquished any interest in the subject property. In contrast, in this case, Reverend
Whalum’s alleged lack of standing is not the product of his own voluntary action, but the
result of a change in the district covering his residence, adopted approximately eighteen
months after the election at issue. Further, because the issue in Gonzalez revolved around the
county’s duty to maintain a road abutting certain property, when Mr. Gonzalez no longer held
an interest in any property abutting the road, the Court could offer no meaningful relief to
Mr. Gonzalez. Thus, the Court held that Mr. Gonzalez’s claim was moot because “[a] court
decision in his favor will no longer benefit Mr. Gonzalez.” Id. at *2 (citing McIntyre v.
Traughber, 884 S.W.2d 134, 137 (Tenn. Ct. App.1994) (“The central question in a mootness

                                              -15-
inquiry is whether changes in the circumstances existing at the beginning of the litigation
have forestalled the need for meaningful relief.”). Here, however, the term of the District 4
seat does not expire until August 2016. Accordingly, if Reverend Whalum were to succeed
in his election contest, he has the possibility of being elected to the District 4 School Board
seat for the remainder of the term, depending on whether the new district lines or the lines
existing on August 2, 2012 apply to any newly ordered election, discussed in detail, infra.

        Indeed, the situation presented in this case is more analogous to LaFollette Medical
Center v. City of LaFollette, 115 S.W.3d 500 (Tenn. Ct. App. 2003), a case in which this
Court held that subsequent events did not divest the plaintiffs of standing to prosecute their
case. In LaFollete, the plaintiff trustees of a hospital filed an action seeking to void the sale
of the hospital by the city without the trustees’ consent. At the time of the filing of the
complaint, the hospital had not yet been sold. The trial court ruled that the sale was
appropriate, but that the proceeds would be held in trust. The defendant city appealed. Before
the appeal was heard, the hospital was sold pursuant to the trial court’s order. On appeal, the
defendant city argued that the sale of the hospital divested the trustees’ of their positions at
the hospital, and therefore, their standing with regard to the use of the sale proceeds. Id. at
503–04. The Tennessee Court of Appeals disagreed, noting federal caselaw that “holds that
standing is determined as of the date of the filing of the complaint[.]” Id. at 504 (citing
Pederson v. La. State Univ., 213 F.3d 858, 869 (5th Cir. 2000) (holding that the district court
erred in considering the plaintiffs’ standing as of the trial date, rather than at the
commencement of the case, stating: “Eligibility at the time of trial, however, implicates
mootness; it has no bearing on the particular litigant's standing at the time the suit was
filed.”)). Because the trustees had standing at the initiation of the case, the Court held that
they retained standing throughout the appeal. Likewise in this case, Reverend Whalum
clearly had standing at the initiation of his election contest. Accordingly, we decline to hold
that subsequent events outside his control have divested him of standing.

        The use of the word “candidate” also suggests that the question of standing with
regard to Tennessee Code Annotated Section 2-17-101(b) must be considered at the time of
the election or the filing of the election contest, rather than at the time a new election may
be held. The word “candidate” is not defined in Tennessee Code Annotated Section 2-17-
101. When words in a statute are not specifically defined, it is appropriate to consider their
common, dictionary definitions. See Shockley v. Mental Health Cooperative, Inc., 429
S.W.3d 582, 592 (Tenn. Ct. App. 2013). The term “candidate” is defined as: “An individual
seeking nomination, election, or appointment to an office, membership, award, or like title
or status.” Black’s Law Dictionary 234 (9th ed. 2009). Because a candidate is defined as
someone seeking an office in the future, the question of whether an individual is a candidate
for an office appears to be determined prior to the election. While it is well-settled that a case
must remain justiciable throughout the entire course of litigation, including appeal, this law

                                              -16-
is generally cited in the context of mootness, rather than standing. See State v. Ely, 48
S.W.3d 710, 716 n.3 (Tenn. 2001); Ford Consumer Fin. Co. v. Clay, 984 S.W.2d 615, 616
(Tenn. Ct. App. 1998). Indeed, according to the Tennessee Supreme Court, “the doctrines
of standing and ripeness focus on the suit’s birth, [rather than] on the suit’s death.” Norma
Faye Pyles Lynch Family Purpose LLC v. Putnam Cnty., 301 S.W.3d 196, 204 (Tenn.
2009) (citing 13B Charles Alan Wright, Arthur R. Miller & Edward H. Cooper, Federal
Practice and Procedure § 3533.1, at 735–37). At the time of the suit’s birth, no new district
lines had been implemented. Thus, at the time of the election, Reverend Whalum was an
eligible “candidate” for the office.

        Mr. Woods next insists that Reverend Whalum’s election contest is moot due to the
fact that Reverend Whalum no longer resides in the newly adopted boundaries of District 4
and therefore, cannot be considered a “qualified candidate” for any future election for the
District 4 School Board seat. According to this Court:

                      The courts of this state “will decline to provide judicial
              relief in cases that do not involve genuine existing controversies
              requiring the adjudication of present rights.” Charter Lakeside
              Behavioral Health Sys. v. Tennessee Health Facilities
              Comm’n, No. M1998-00985-COA-R3-CV, 2001 WL 72342, at
              *4, 2001 Tenn.App. LEXIS 58, at *14 (Tenn. Ct. App. Jan. 30,
              2001) (citations omitted) (no perm. app. filed). “The doctrine of
              justiciability prompts courts to stay their hand in cases that do
              not involve a genuine and existing controversy requiring the
              present adjudication of present rights.” McIntyre v. Traughber,
              884 S.W.2d 134, 137 (Tenn. Ct. App. 1994) (citations omitted).
              Accordingly, we will not render an opinion in an appeal which
              is dependent upon future events or involves a purely
              hypothetical or theoretical set of facts. State v. Brown &
              Williamson Tobacco Corp., 18 S.W.3d 186, 193 (Tenn. 2000).

                     The doctrine of mootness can be summarized in the
              following terms:

                            Cases must be justiciable not only when
                     they are first filed but must also remain justiciable
                     throughout the entire course of the litigation,
                     including the appeal. The concept of mootness
                     deals with the circumstances that render a case no
                     longer justiciable.

                                             -17-
                               A moot case is one that has lost its
                        character as a present, live controversy. The
                        central question in a mootness inquiry is whether
                        changes in the circumstances existing at the
                        beginning of the litigation have forestalled the
                        need for meaningful relief. A case will generally
                        be considered moot if it no longer serves as a
                        means to provide relief to the prevailing party.

            McIntyre, 884 S.W.2d at 137 (citations omitted).

Hurd v. Flores, 221 S.W.3d 14, 30 (Tenn. Ct. App. 2006).

        Essentially, Mr. Woods contends that if the August 2, 2012 election were declared
void, any new election for the District 4 School Board seat would be based upon the newly
adopted district lines. Because Reverend Whalum does not reside in District 4 under the new
district lines, he will not be an eligible candidate for that election and therefore, this election
contest can offer him no meaningful relief. From our review, however, n othing in the
resolution adopted by the Shelby County Commission, nor in Judge Mays’s Opinion
indicates that the new district lines should apply retroactively. As we perceive it, the only
reason that the new district lines may apply is because the newly ordered election would
necessarily take place after the adoption of the resolution. However, the resolution makes
clear that: (1) the new district lines apply in the August 2016 election for the District 4 seat
on the Shelby County School Board, not retroactively to the August 2012 election; and (2)
the winner or incumbent of the District 4 School Board seat, who was elected using the old
district lines, is entitled to remain in that seat until the general election for that seat in August
2016. This language leads to the conclusion that the County Commission did not intend the
adoption of the new district lines to effect the eligibility of the individual holding the District
4 School Board Seat. Clearly, if Reverend Whalum had won the August 2, 2012, election,
the adoption of the new district lines approximately eighteen months after the election would
not divest him of his seat on the School Board.9 It is unclear why the same change would
divest him of his right to contest such an election as the unsuccessful candidate for office.
Under these circumstances, we conclude that the County Commission did not intend to apply
the new district lines to the 2012 through 2016 term for the District 4 School Board seat,
regardless of whether a new election may be required to fill the seat after the adoption of the
new district lines. Therefore, we conclude that the plain language of the Shelby County

        9
          While state law provides that “[i]f any member ceases to reside in the county, the office of the
 member shall become vacant,” Tenn. Code Ann. § 49-2-202(a)(5), neither party cites any similar rule with
regard to a candidate who ceases to reside in the subject district.

                                                  -18-
Commission’s resolution, or the trial court’s order, does not compel the conclusion that the
new district lines would apply if the August 2, 2012 election for District 4 was declared
void.10

       Further, we note that if Reverend Whalum is successful in his election contest for the
District 4 School Board seat pursuant to Emery Prong II, the August 2, 2012 election will
be declared void. See generally Emery v. Robertson Cnty. Election Comm’n, 586 S.W.2d
103, 109–10 (Tenn. 1979). A Modern Legal Dictionary defines “void” as “absolutely null,
going on to describe an order that is void ab initio as “that which is void in the beginning,
[which] cannot be cured by waiver, acquiescence or lapse of time.” Bryan A. Garner, A
Modern Legal Dictionary 920 (2d ed. 2005). Black’s Law Dictionary defines “void,”
similarly, as “[o]f no legal effect; null” or an “absolute nullity.” Black’s further explains that
void ab initio means as “[n]ull from the beginning.” Black’s Law Dictionary 1709 (9th ed.
2009). Accordingly, when an action is void, the law treats the action as if it “never came into
existence.” Turner v. Turner, No. W2013-01833-COA-R3-CV, 2014 WL 3057320, at * 5
(Tenn. Ct. App. July 7, 2014). Thus, by declaring the August 2, 2012 election void, the
newly ordered election would take the place of the original election, and abide by the rules
existing at that time. Under these circumstances, the old district lines should apply to any
new election for the current term of office.



        10
             We note the language in the resolution stating that:

                   That the Shelby County Election Commission is hereby directed to hold
                   any and all general elections occurring on or after September 1, 2014, to
                   elect members to the Shelby County Board of Education by utilizing the
                   Redistricting Plan adopted herein, as may be amended from time to time.

If the August 2, 2012 election were declared void with regard to the District 4 seat, it is unclear as to whether
the seat would be filled by general election or special election. See Tenn. Code Ann. § 2-14-101 (“Special
elections shall be held when a vacancy in any office is required to be filled by election at other times than
those fixed for general elections.”); see also Shoaf v. Bringle, 2 McCanless 526, 281 S.W.2d 255, 256 (Tenn.
1955) (indicating that an election to fill a position where the prior election was declared void would be
considered a special election); Black’s Law Dictionary 595 (9th ed. 2009) (defining “special election” as
“[a]n election that occurs in the interim between general elections, to fill a sudden vacancy in office”); but
see Shelby Cnty. Bd. of Educ. Policy Manual § 0002 (“When a vacancy occurs, the unexpired term shall be
filled at the next regular meeting of the Shelby County Board of Commissioners or at a special meeting of
the Shelby County Board of Commissioners. Any person so appointed must meet qualifications for a board
member and shall serve until a successor is elected at the next election occurring after the vacancy.”).
Regardless of whether the seat will be filled by special or general election, we conclude that the plain
language of the resolution adopting new district lines evinces an intention to apply the old district lines to
the current term of office for the District 4 School Board Seat, notwithstanding the subsequent alteration of
the district lines.

                                                      -19-
        Based on the foregoing, we conclude that if Reverend Whalum’s election contest is
successful, the district lines existing on August 2, 2012 would apply to any new election to
fill the position at issue. Because Reverend Whalum is a resident of District 4 under the
district lines existing on August 2, 2012, he is an eligible candidate for the District 4 School
Board seat for the current term of office. Thus, Reverend Whalum retains standing to
prosecute his election contest. Furthermore, because the term of office for the District 4
School Board seat has not expired, we conclude that this appeal is not moot.

                     Tennessee Code Annotated Section 2-17-106(a)

       Mr. Woods’s next argument concerns the timing of the proceedings in the trial court.
Pursuant to Tennessee Code Annotated Section 2-17-106(a), a trial in an election contest
case “shall be held not less than fifteen (15) nor more than fifty (50) days from the day the
complaint is filed and not less than ten (10) days after the complaint is served on the
defendant.” Because the trial in this cause was not held until May 21, 2013, Mr. Woods
contends that the trial court erred in denying his motion for summary judgment based upon
the failure to comply with Tennessee Code Annotated Section 2-17-106(a). Thus, Mr.
Woods asks this Court to vacate the judgment of the trial court and remand for dismissal of
this cause.

        Rule 56.04 of the Tennessee Rules of Civil Procedure provides that summary
judgment may be granted “if the pleadings, depositions, answers to interrogatories, and
admissions on file, together with the affidavits, if any, show that there is no genuine issue as
to any material fact and that the moving party is entitled to a judgment as a matter of law.”
A trial court’s decision to deny a motion for summary judgment presents a question of law.
Our review is therefore de novo with no presumption of correctness afforded to the trial
court’s determination. Bain v. Wells, 936 S.W.2d 618, 622 (Tenn. 1997).

        As previously discussed, the trial court denied Mr. Woods’s motion on two grounds.
First, the trial court determined that a trial was actually commenced within fifty days of the
filing of the complaint, but that such trial was merely preliminary and was adjourned by
consent. On appeal, Mr. Woods argues that the trial court’s reliance on this alleged trial is
in error because there are no documents in the record to reflect that a trial was held within
fifty days of the filing of the complaint. We respectfully disagree. It is well-settled that a trial
court may take judicial notice of its own trial record and proceedings. See Harris v. State,
301 S.W.3d 141, 147 n.4 (Tenn. 2010) (“The Court may take judicial notice of its own
records.”); State v. Lawson, 291 S.W.3d 864, 870 (Tenn. 2009) (observing “the axiom that
if the proceedings are of a particular court, that court may appropriately take judicial notice”).
Accordingly, the trial court did not err in taking judicial notice of any prior proceedings.
Furthermore, Mr. Woods does not dispute that the parties appeared before the trial court prior

                                               -20-
to the May 21, 2013 trial date. Instead, he disagrees with the characterization of the
proceeding as having “any characteristics of the commencement of the trial.” When
prompted by counsel for Reverend Whalum to find that the trial had been properly
commenced in October, in compliance with Tennessee Code Annotated Section 2-17-106(a),
however, counsel for Mr. Woods did not object to the characterization of that prior meeting
as a commencement of trial. See Tenn. R. App. P. 36(a) (“Nothing in this rule shall be
construed as requiring relief be granted to a party responsible for an error who failed to take
whatever action was reasonably available to prevent or nullify the harmful effect of an
error.”). Under these circumstances, we decline to hold that the trial court erred in taking
judicial notice of the prior proceeding, and denying Mr. Woods’s motion for summary
judgment on the basis of that proceeding. Any issue concerning the trial court’s ruling that
the application of Tennessee Code Annotated Section 2-17-106(a) is discretionary, rather
than jurisdictional, is therefore, pretermitted.

                                      Election Contest

       Finally, Mr. Woods argues that the trial court erred in voiding the election pursuant
to Emery Prong II. This Court has outlined the appropriate standard of review for election
contest cases:

                     The factual findings of the [t]rial [c]ourt are accorded a
              presumption of correctness, and we will not overturn those
              factual findings unless the evidence preponderates against them.
              See Tenn. R. App. P. 13(d); Bogan v. Bogan, 60 S.W.3d 721,
              727 (Tenn. 2001). With respect to legal issues, our review is
              conducted “under a pure de novo standard of review, according
              no deference to the conclusions of law made by the lower
              courts.” Southern Constructors, Inc. v. Loudon County Bd. Of
              Educ., 58 S.W.3d 706, 710 (Tenn. 2001).

Reinhardt v. Neal, 241 S.W.3d 472, 474 (Tenn. Ct. App. 2007).

       A brief examination of the law surrounding election contests is helpful. This Court
has succinctly summarized the grounds for an election contest:

                     In Forbes v. Bell, 816 S.W.2d 716 (Tenn. 1991), our
              Supreme Court discussed at length the procedures for having an
              election set aside pursuant to Tenn. Code Ann. § 2-17-101, et
              seq. The Forbes Court began by observing that there are two
              grounds upon which an election contest can be based. The first

                                             -21-
              ground involves a claim that the election was valid, but that the
              contestant, rather than the contestee, would be the winner if the
              outcome was properly determined. Id. at 719. If the contestant
              is successful in court, the proper relief in this type of case is a
              judgment declaring the contestant the winner. The second
              ground is a claim that the election was null and void. Id. The
              proper remedy in this second situation, if the contestant is
              successful in court, is to order a new election.

Stuart v. Anderson Cnty. Election Comm’n, 237 S.W.3d 297, 303 (Tenn. Ct. App. 2007).
Here, Reverend Whalum seeks to declare the election void, rather than be declared the
winner of the election. Thus, we must consider the grounds upon which an election may be
declared void.

        Under Tennessee law, a court has the power to void an election on either of two
grounds. First, “where some ballots are found to be illegal, [and] the number of illegal votes
cast is equal to, or exceeds the margin by which the certified candidate won.” Forbes, 816
S.W.2d at 719–20 (citing Emery v. Robertson Cnty. Election Comm’n, 586 S.W.2d 103, 109
(Tenn. 1979)) [hereinafter referred to as Emery Prong I]. Secondly, “upon a sufficient
quantum of proof that fraud or illegality so permeated the election as to render it incurably
uncertain, even though it can not be shown to a mathematical certainty that the result might
have been different.” Forbes, 816 S.W.2d at 719–20 (quoting Emery, 586 S.W.2d at 109)
[hereinafter referred to a Emery Prong II].

        In explaining the two grounds for election contests, the Forbes Court relied upon the
case of Emery v. Robertson County Election Comm’n, 586 S.W.2d 103 (Tenn. 1979). The
Emery Court established a two-prong test. Emery Prong I is a challenge to the individual,
specific races conducted during the election. Under Prong I, the plaintiff has the burden to
prove that “the number of illegal ballots cast equals or exceeds the difference between the
two candidates receiving the most votes.” Emery, 586 S.W.2d at 108. The trial court in this
case ruled that Reverend Whalum’s claim pursuant to Emery Prong I failed. Although
Reverend Whalum appears to disagree with the trial court’s ruling in the body of his brief,
Reverend Whalum did not raise the trial court’s decision on this issue as an error on appeal.
Accordingly, any reconsideration of Reverend Whalum’s complaint pursuant to Emery Prong
I is waived. See Forbess v. Forbess, 370 S.W.3d 347, 356 (Tenn. Ct. App. 2011)(holding
that an appellee who seeks affirmative relief from an error by the trial court must designate
those errors as issues in his or her appellate brief).

       In contrast, Emery Prong II allows a plaintiff to challenge an election contest by
proving that “fraud or illegality so permeated the conduct of the election as to render it

                                             -22-
incurably uncertain.” Emery, 586 S.W.2d at 109. Under Emery Prong II, the party contesting
the election must show that “the election should be invalidated because it was so permeated
with fraud and illegality that it cannot be said to fairly reflect the will of the voters.” Forbes,
816 S.W.2d at 720. “Thus, whether there is proof of actual fraud only, or violations of
statutory safeguards only, or a combination of the two, the issue is whether or not those acts,
viewed cumulatively, compel the conclusion that the election did not express the free and fair
will of the qualified voters.” Emery, 586 S.W.2d at 109. Consequently, a plaintiff must show
a causal connection between the illegalities asserted and the uncertainty of the election
results.

        There is no dispute that the early voting errors were not the product of fraud. The issue
in this case, thus, concerns only allegations of violations of procedural safeguards. The
Emery Court explained the types of procedural safeguards which give rise to an Emery
Prong II claim:

                      The first purpose declared by the Legislature in enacting
               our present election laws was that “(t)he freedom and purity of
               the ballot is secured.” T.C.A. s 2-102(a). The integrity of the
               ballot is jeopardized upon violation of any of the procedural
               safeguards that the Legislature has included in the election laws,
               which are obviously designed to (1) prevent undue influence or
               intimidation of the free and fair expression of the will of the
               electors or (2) insure that only those who meet the statutory
               requirements for eligibility to vote, cast ballots. A ballot cast in
               violation of statutory safeguards falling within those categories
               affects the freedom and purity of the ballot to exactly the same
               extent as a ballot tainted with actual fraud, as in Ingram.
               Violations of those statutes, such as the absentee voting statutes,
               present the opportunity for fraud, whether committed or
               intended. See Larson v. Locken, 262 N.W.2d 752 (S.D. 1978).

 Emery, 586 S.W.2d at 109. Thus, the violation of a procedural safeguard may require an
election to be voided where the safeguard either: (1) prevents intimidation or undue
influence; or (2) insures that voters meet the statutory requirements for eligibility to vote or
to cast ballots. Id.

       Further, this Court has held that “courts should be . . . reluctant to take the step of
declaring an election invalid.” Forbes, 816 S.W.2d at 724. “[V]oiding an election is an
extreme remedy.” King v. Sevier Cnty. Election Comm’n, 282 S.W.3d 37, 43 (Tenn. Ct.
App. 2008). “The paramount question is whether there is evidence in this record that the

                                               -23-
election results did not reflect the will of the electorate. No election is perfect, and honest
mistakes sometimes occur.” Newman v. Shelby Cnty. Election Comm’n, No.
W2011-00550-COA-R3-CV, 2012 WL 432853, at *5 (Tenn. Ct. App. February 13, 2012)
(no perm. app. filed) (citing Ingram v. Burnette, 8 McCanless 149, 316 S.W.2d 31, 33
(Tenn. 1958)). However, “[h]onest mistakes . . . will not void an election unless they affect
the result or at least render it uncertain.” Forbes, 816 S.W.2d at 720. “To void an election
on this basis, . . . the alleged wrong must be so gross and palpable a failure of the opportunity
for a free and equal expression of the popular will, that the courts cannot permit the election
to stand.” Id. (citing Barry v. Lauck, 45 Tenn. 588 (1868)).

       In his trial brief, Revered Whalum alleges the following procedural violations:

              The violations of statutory safeguards by the [Election
              Commission] which have been conclusively established in this
              case compel but one logical conclusion - that the election results
              did not express the free and fair will of the voters. The gross
              incompetence of the [Election Commission] demonstrated over
              a period of at least ten (10) years led to literally thousands and
              thousands of voters not being allowed to properly cast votes and
              thus being deprived of the right to vote.
                      In this case the gross incompetence by the [Election
              Commission] lead to a perverted election process. An election
              where the [Election Commission] directed its staff to destroy
              public records evidencing communications between [the
              Election Commission] staff members regarding the erroneous
              redistricting process, implemented an unapproved redistricting
              plan, ignored the directives of the State of Tennessee to
              implement a redistricting plan, was the only election
              commission in Tennessee to improperly split precinct lines and
              blocks, and ignored ballot errors during the early voting process
              which were ultimately corrected through the intervention of the
              Office of Local Government of the State of Tennessee. This
              pattern of conduct demonstrates that the [Election Commission]
              is comprised and staffed by keystone cops run amok or by
              personnel with no regard or respect for election laws. In essence,
              the [Election Commission] conducted the August 2, 2012
              election as if the laws did not apply to them and as a result
              brought shame and embarrassment to Shelby County.

(Emphasis in original).

                                              -24-
       First, we note that despite Reverend Whalum’s assertion that numerous violations of
statutory safeguards have been “conclusively established,” neither Reverend Whalum’s
complaint nor his trial memorandum cite any specific statutory violations that have been
violated other than the County Commission’s failure to timely redistrict pursuant to
Tennessee Code Annotated Section 5-1-111(a). Further, no specific statutes were alleged to
have been violated during the trial on this case. Pursuant to Rule 8.05 of the Tennessee
Rules of Civil Procedure, when the basis of a claim involves a statutory violation, the party
asserting the violation “shall, in a separate count or paragraph, either specifically refer to
the statute or state all of the facts necessary to constitute such breach so that the other party
can be duly apprised of the statutory violation charged.” Tenn. R. Civ. P. 8.05(1) (emphasis
added). This Court has held that Rule 8.05 imposes a specificity requirement on a party
alleging a statutory violation. See Glanton v. Bob Parks Realty, No. M2003-01144-COA-
R3-CV), 2005 WL 1021559, at *6 (Tenn. Ct. App. April 27, 2005). Typically, the use of the
word “shall” in a rule or statute indicates that the action prescribed is mandatory rather than
discretionary. See Bolin v. Tenn. Farmer’s Mut. Ins. Co., 614 S.W.2d 566, 569 (Tenn.
1981). Here, while we agree that numerous errors occurred affecting the August 2, 2012
election, it is difficult to determine what specific statutory safeguards were violated based
upon Reverend Whalum’s failure to comply with Rule 8.05.

        Further, nothing in either Reverend Whalum’s trial brief or his appellate brief argue
that the alleged violations above relate to either statutes guarding against undue influence or
governing voter eligibility, as required by Emery. See Emery, 586 S.W.2d at 109. From our
review of the record, none of the alleged violations reasonably relate to undue influence.
Accordingly, the alleged violations must relate to “insur[ing] that only those who meet the
statutory requirements for eligibility to vote, cast ballots” in order to qualify under Emery
Prong II. As we perceive it, Reverend Whalum’s argument centers on the belief that the
alleged violations above concern the “statutory requirements for eligibility to vote” because
the violations allowed voters to cast ballots in districts where they were not legally allowed
to vote. Nowhere in Mr. Woods brief on appeal does he argue that Reverend Whalum has
failed to show sufficient procedural violations concerning the “statutory requirements for
eligibility to vote” in order to proceed under an Emery Prong II analysis. Under these
circumstances, we conclude that sufficient violations have been shown in this case.

       Tennessee Code Annotated Section 2-1-102 states that the purpose of the election
laws are to ensure that:

              (1) The freedom and purity of the ballot are secured;
              (2) Voters are required to vote in the election precincts in
              which they reside except as otherwise expressly permitted;
              (3) Internal improvement is promoted by providing a

                                              -25-
               comprehensive and uniform procedure for elections; and
               (4) Maximum participation by all citizens in the electoral
               process is encouraged.

(Emphasis added). Thus, an important part of the statutory safeguards surrounding elections
are to ensure that voters not only meet the minimum qualifications to vote (i.e., are citizens
of the state, eighteen years or older, and not convicted of infamous crimes, see Tenn. Code
Ann. § 2-2-102), but also that voters cast their ballots in the appropriate precincts or districts.
Indeed, the Tennessee Supreme Court has held that “a voter’s precinct is an integral part of
his registration.” Taylor v. Armentrout, 632 S.W.2d 107, 111 (Tenn. 1981) (citing State v.
Weaver, 122 Tenn. 198, 122 S.W. 465, 465 (Tenn. 1909) (“The voter must register in the
civil district, ward, or voting precinct where he offers to vote. This clearly appears from a
consideration of all the provisions of the statutes, and such has been their practical
construction.”)). The Taylor Court cited several statutory provisions that condition a voter’s
right to vote on his or her residence in the precinct. See Tenn. Code Ann. § 2-2-102 (detailing
the procedure for registering to vote, which includes proof of the voter’s residence); Tenn.
Code Ann. § 2-2-124 (providing that one ground to challenge a voter is that the voter “[i]s
not a resident of the precinct where the person seeks to vote”). Although the subdivision at
issue in Taylor was the voter’s precinct, rather than his district, the Taylor Court based its
decision on a case that applied the rule regardless of whether the issue concerned a “civil
district, ward, or voting precinct.” Taylor, 632 S.W.2d at 111 (quoting State, 122 S.W. at
465). Further, Mr. Woods does not argue in his brief that the rule in Taylor is inapplicable
to the case-at-bar because this case concerns improper voting districts, rather than improper
voting precincts. Thus, “[a] vote cast in a precinct [or district] where the voter does not reside
is an illegal vote” that is made in violation of statutory safeguards governing voter eligibility.
Skidmore v. McDougal, No. M2007-00237-COA-R3-CV, 2008 WL 886266, at *1 (Tenn.
Ct. App. April 1, 2008) (concerning a similar issue where voters were not assigned to vote
in the correct voting “ward”).

        Having determined that Reverend Whalum has shown appropriate violations of
statutory safeguards, we next consider whether “those acts, viewed cumulatively, compel the
conclusion that the election did not express the free and fair will of the qualified voters.”
Emery, 586 S.W.2d at 109. To support this factor, Reverend Whalum cites the number of
illegal votes cast in the District 4 race for the School Board seat. As previously discussed,
there are two types of votes at issue here. First, 281 legally qualified voters were not allowed
to vote in District 4 because they had been assigned to other districts. In addition, of the 556
other illegal votes, cast by out-of-district voters, 186 were unable to be assigned to either
Reverend Whalum or Mr. Woods. Based on these figures, Reverend Whalum argues that the
number of illegal votes that remain uncertain totals 467, far greater that Mr. Woods’s
corrected margin of victory. Because these votes cannot be assigned to either candidate,

                                               -26-
Reverend Whalum argues that these votes render the election “incurably uncertain” and that
a new election must be ordered. Emery, 586 S.W.2d at 109.

       In contrast, Mr. Woods argues that Reverend Whalum’s argument concerning the
number of illegal votes is incorrect because (1) his argument is more properly characterized
an Emery Prong I claim; and (2) the 281 legally qualified voters, who voted in a district other
than District 4, may not be utilized to determine whether an election is uncertain, citing
Taylor v. Armentrout, 632 S.W.2d 107 (Tenn. 1981). We begin first with Mr. Woods’s
assertion that Revered Whalum inappropriately attempts to characterize his claim as an
Emery Prong I claim, which claim was defeated in the trial court and was not appealed.

       To support his argument that Reverend Whalum’s allegations more properly involve
Emery Prong I, Mr. Woods cites this Court’s recent Opinion in Newman v. Shelby County
Election Commission, No. W2011-00550-COA-R3-CV, 2012 WL 432853 (Tenn. Ct. App.
Feb. 13, 2012) (no perm. app. filed). The Newman Court examined the types of claims that
are typically addressed pursuant to Emery Prong I:

                      In King v. Sevier County Election Comm’n, 282 S.W.3d
37, 46 (Tenn. Ct. App. 2008), this court noted that examples of
              cases that voided elections include Shoaf [v. Bringle, 281
S.W.2d 255 (Tenn. 1955)] (alleging “intimidation and dures[s]”
              at the polls, and a conspiracy between officials and candidate to
              provide insufficient ballots in opponent's stronger precincts);
              State ex rel. Davis v. Kivett, 177 S.W.2d 551 (Tenn. 1944)
              (alleging a conspiracy to “steal the election” through
              intimidation and the use of fraudulent votes); and Hollis v. State
              ex rel. Vaughan, 237 S.W.2d 952 (Tenn. 1951) (alleging a
              conspiracy to “steal the election” by the procurement of
              “fictitious absentee ballots” and the printing of fraudulent
              ballots that omitted some candidates' names). Thus, the level of
              fraud and illegality necessary to void an election is steep.
              Election contests are about the manner and form of the election
              itself or the qualifications of the winner to hold the office to
              which she or he has been elected. See Hatcher v. Bell, 521
S.W.2d 799, 802 (Tenn. 1974).

 Newman, 2012 WL 432853, at *5. With regard to the plaintiffs’ allegations regarding the
number of votes cast and the margin of error, however, the Newman Court held that these
issues were not within the province of Emery Prong II analysis:



                                             -27-
              Appellants’ brief seems to argue that the narrow margin of loss
              somehow bears on the theory espoused at trial (i.e., Emery
              Prong II). As discussed above, the question of whether the
              number of votes cast equals or exceeds the difference between
              the two candidates who received the most votes is not an inquiry
              under Emery Prong II, only under Prong I. Mr. Wright, along
              with the other Appellants, did not object at trial to the case
              proceeding only under Prong II of Emery.

Newman, 2012 WL 432853, at *4. Because any claim pursuant to Emery Prong I was
waived, much like in this case, the Newman Court held that these issues were not appropriate
considerations pursuant to Emery Prong II.

       In contrast, Reverend Whalum argues that the votes cast and the margin of error may
be considered in this case, unlike in Newman, because this issue is based upon illegal votes,
rather than simply “the number of votes cast equal[ling] or exceed[ing] the difference
between the two candidates.” Newman, 2012 WL 432853, at *4. Indeed, in Newman, the
Court specifically noted that there were no allegations of illegal votes. We agree. As
previously discussed, Emery Prong II requires not only violations of statutory safeguards,
but also a causality between the violations and the uncertainty of the election. See Emery,
586 S.W.2d at 109 (requiring that the statutory violations “render” election uncertain);
Newman, 2012 WL 432853, at *5 (“[I]t is apparent that the question of causality cannot be
separated from the inquiry under either Emery Prong I or Prong II.”). Furthermore, while
the Tennessee Supreme Court has held that lack of mathematical computation as to the
number of illegal votes is “ not necessarily fatal” to an Emery Prong II claim, this holding
does not mean that a court may not consider the number of illegal votes under that prong.
Forbes, 816 S.W.2d at 720. Under these circumstances, we decline to conclude that an
analysis of the number of illegal votes within a race is not a proper consideration under
Emery Prong II.

       Mr. Woods next argues that even considering the number of illegal votes does not
“render [the election] incurably uncertain” because the 281 legally qualified voters who did
not vote in District 4 should be excluded from consideration. Mr. Woods relies on the
Tennessee Supreme Court’s decision in Taylor v. Armentrout, 632 S.W.2d 107 (Tenn.
1981). In Taylor, the plaintiff filed an election contest challenging a referendum result on the
basis that certain voters who were properly qualified were nevertheless denied the right to
vote. Id. at 108. Specifically, the voters’ residences had recently been annexed by the City;
therefore, they were legally allowed to vote on the referendum. Despite their eligibility, many
voters were improperly turned away from voting at their precincts. Id. at 109. The plaintiff
argued that the number of illegal votes required that the election be declared void. The

                                              -28-
Tennessee Supreme court disagreed, holding that the court may not consider votes where the
voters did not act to protect their right to vote at the time of the election. According to the
Court:

              If a voter really wants to vote, he must say so at the time, when
              his rights can still be protected, rather than after the votes are
              counted. There are strong public policy reasons for the
              Legislature's drafting the Election Code in this way. For
              example, public policy favors upholding the validity of an
              election whenever possible, unless there is the clearest evidence
              that the results should be voided. Requiring voters to assert their
              rights before the fact, when mistakes are simple to rectify and
              disruption is minimal, promotes certainty of results and saves
              much needless expense. If a few individuals can cause an
              election to be voided when they allege too late that they were
              illegally denied the right to vote, this would lead to the
              disenfranchisement of others who did make an effort to vote
              and, for some good reason, might be unable to vote in a second
              election. We believe that our statutory scheme strikes a proper
              balance between the interest of the individual in preserving his
              right to vote, and the interests of the public in validity of
              elections, certainty of results, the sanctity of the ballot box, and
              saving of expense.

Id. at 113–14. The Tennessee Supreme Court cited four cases from outside our jurisdiction
to support its decision. See Kirk v. Harmon, 557 S.W.2d 220 (Ky. Ct. App. 1977) (holding
that where voters were not allowed to vote due to procedural issues, rather than “fraud,
intimidation, bribery or violence,” there is no evidence that “that a single person was
unlawfully deprived of the right to cast a vote for the candidate of his choice”); Erwin v.
Benton, 120 Ky. 536, 87 S.W. 291, 294 (Ky. 1905) (“The conditions provided are
reasonable, and, until complied with, neither the voter nor any other can justly complain that
he was not allowed to vote.”); Pennington v. Hare, 60 Minn. 146, 62 N.W. 116, 117 (Minn.
1895) (indicating that if a voter is prevented from voting because of a well-intentioned
decision of the election officials, even if that decision is wrong, he has lost his vote); Martin
v. McGarr, 27 Okl. 653, 117 P. 323, 325 (Ok. 1911) (“[H]aving failed to act when he could
have done so, and when his action would have produced no result but good, he cannot now
be heard to speak on this subject, when to hear him might result in nullifying the votes of all
qualified electors which were cast and which would bring no affirmative relief to those who
were denied the right to vote.”). Neither Taylor nor any of the cases it cites has been
overruled on this issue.

                                              -29-
        Indeed, the holding in Taylor was recently reaffirmed by this Court in Skidmore v.
McDougal, No. M2007-00237-COA-R3-CV, 2008 WL 886266 (Tenn. Ct. App. April 1,
2008). In Skidmore, the plaintiff likewise based his election contest on the fact that the
number of illegally cast, unassigned votes exceeded the margin of victory. Id. at *1. With
regard to fourteen voters who should have voted in the subject election, but were denied the
right to vote by election errors, the Court, following the precedent set in Taylor, held that
those votes were not a proper consideration. Specifically, the Court stated that:

                People who should have voted in Ward 3 but instead voted in
                another ward due to error by the county election commission
                had some responsibility to call the error to the attention of
                election officials prior to voting. Taylor v. Armentrout, 632
S.W.2d at 118, 121–22. Their votes, willingly cast elsewhere,
                have no bearing on the Ward 3 election and should have been
                disregarded by the chancellor.

 Skidmore, 2008 WL 886266, at *2. The Court further held that an election contest based
upon illegal votes “presuppose[s] that the illegal votes were actually cast in the election at
issue.” Id. Votes that could have been cast in the subject election, but were not “are
irrelevant to the vote tally.” Id. “[A]bsent proof that illegal votes were actually cast in the
. . . election . . . there is no remedy that this court or the trial court can offer . . . .” Id.

       Reverend Whalum argues, however that both Taylor and Skidmore are
distinguishable from the present case due to the voters lack of culpability here.11 Reverend
Whalum points to the trial court’s specific findings of fact regarding the voter’s lack of
notice as to their appropriate voter district for the District 4 School Board race. As previously


        11
            It is unclear as to whether Reverend Whalum is arguing in his appellate brief that Taylor
 and Skidmore are inapplicable to an Emery Prong II claim. Reverend Whalum does argue, however, that
consideration of Taylor and Skidmore should be confined to the question of whether “illegal vote[s]” were
cast in the election, which we infer indicates Reverend Whalum’s belief that Taylor and Skidmore are only
applicable in a Prong I claim. However, the entire basis for Reverend Whalum’s Emery Prong II claim is that
illegal votes were cast in the August 2, 2012 election, leaving the results of the election uncertain.
Accordingly, Reverend Whalum has placed the issue of “illegal vote[s]” squarely within his Prong II claim
and the question of how Tennessee Courts have defined that phrase is highly relevant. Further, neither Taylor
nor Skidmore specifically cite which prong of Emery the plaintiff is proceeding under. In fact, from our
review of Taylor, the Tennessee Supreme Court clearly considers violations of statutory safeguards, as if
pursuant to an Emery Prong II analysis. See Taylor, 632 S.W.2d at 111–13. Finally, nothing in the public
policy espoused in Taylor to support its holding indicates that it should be limited only to claims pursuant
to Emery Prong I. Accordingly, the rules in Taylor and Skidmore are properly considered in this case.


                                                    -30-
discussed, the trial court’s findings of fact are entitled to a presumption of correctness on
appeal. Reinhardt, 241 S.W.3d at 474.

       Reverend Whalum contends that, unlike in this case, the excluded voters in both
Taylor and Skidmore had appropriate notice of their voting district, and therefore, were
properly excluded from consideration. For example in Taylor, the Tennessee Supreme Court
noted the effort made to inform voters of the change in their voting precinct, including
sending mailed notices and making personal telephone calls. Taylor, 632 S.W.2d at 111.
Indeed, the trial court in Taylor characterized these efforts as “Herculean.” Id. However, the
Court recognized that despite these efforts, some people simply received no notification.

         Reverend Whalum argues that the same is true in Skidmore, stating that “[i]n
Skidmore, the voters whom the appellate court assigned fault had a long history of voting in
the election from which they were erroneously excluded.” Respectfully, a discussion of the
voting history of the excluded voters is not contained in the published Opinion in Skidmore.
See generally Skidmore, 2008 WL 886266, at *1–*2. In fact, no where does the Court in
Skidmore consider the efforts made to inform voters of their voting ward in determining that
the rule in Taylor applies to exclude these voters from consideration. The Skidmore Court
simply concludes that, regardless of the reason the voters did not vote in the ward, their votes
are not “illegal vote[s]” of the kind that can be considered for purposes of determining
whether an election should be voided. Id. at *2.

        Further, although the Court in Taylor discussed the county election commission’s
efforts to inform voters of voting precinct changes, the Court does not cite this as a basis for
its holding later in the Opinion. Taylor, 632 S.W.2d at 113–14. Rather than punishing voters
for their culpability in failing to vote in the proper district, as Reverend Whalum suggests,
the Court concludes that strong public policy considerations, including “the interests of the
public in validity of elections, certainty of results, the sanctity of the ballot box, and saving
of expense,” encourage courts to uphold elections despite the fact that voters were
improperly excluded from casting their ballots. Id. at 114. Additionally, the Court holds that
the time to question whether you have been assigned to the proper precinct or district is prior
to the election, “when mistakes are simple to rectify and disruption is minimal[.]” Id. at
113.These considerations are equally true in this case. In addition, as noted above, the
Skidmore Court considered the notice provided to the voters who were ultimately excluded
as irrelevant, as the Opinion contains no discussion of facts regarding the notice provided.

       Based on the foregoing, we conclude that Taylor and Skidmore compel this Court to
exclude from our consideration the tally of legally qualified voters who were not allowed to
vote in District 4. Accordingly, of the uncertain votes, the 281 legally qualified voters who
were improperly excluded from voting in the District 4 race are “irrelevant” to this election

                                              -31-
contest case. See Skidmore, 2008 WL 886266, at *2. Here, Reverend Whalum’s contention
that the election is incurably uncertain is based on his allegation that the number of illegal
votes exceeds the margin of victory, rendering the election results uncertain. Excluding the
281 votes of qualified voters who voted outside of District 4, only 186 votes remain
unassigned and, therefore, uncertain.12 Pursuant to the Tennessee Supreme Court’s decision
in Forbes:

                 In cases in which the contestant seeks to have the election
                 declared void, the prescribed methodology is for the court to
                 consider all of the illegal votes as having been voted one way
                 (against the contestee) and then to ascertain whether the results
                 of the election would thereby have been changed.

Forbes, 816 S.W.2d at 720 (citing Ingram, 316 S.W.2d at 32).13 As previously discussed,
Mr. Woods’s margin of victory totaled 290 votes. Thus, even attributing every uncertain vote
to Reverend Whalum, Mr. Woods maintains a considerable margin of victory of 104 votes.
As previously discussed, “[h]onest mistakes . . . will not void an election unless they affect
the result or at least render it uncertain.” Forbes, 816 S.W.2d at 720. As the Tennessee
Supreme Court explained:

                 [C]ourts should be appropriately reluctant to take the step of


        12
           In his brief, Mr. Woods also argues that the trial court erred in considering the remaining 186
out-of-district votes because there is no evidence these votes were actually cast in the District 4 election. See
Skidmore, 2008 WL 886266, at *2 (excluding consideration of out-of-district votes because there was no
evidence that these voters actually voted in the specific election at issue). Because we conclude that
Reverend Whalum’s claim fails on other grounds, we decline to address this issue. Our consideration of the
186 votes at issue in this case should not, however, be read as a holding that these out-of-district votes are
properly considered in all election contest cases.
        13
          In Taylor, the Tennessee Supreme Court prescribed a different methodology for determining
the outcome in an election contest case:

                 If it is known how the person voted, the vote can be subtracted from that
                 total. If it is not known how he voted, the rule in Tennessee is that a
                 fraction of his vote is subtracted from each total according to that total’s
                 relationship to the entire number of votes.

Taylor, 632 S.W.2d at 118. This methodology, however, provides no help to Reverend Whalum.
Apportioning the 186 uncertain votes based upon each candidate’s proportion of the total votes, Reverend
Whalum’s number of votes is increased by approximately 91 votes, while Mr. Woods’s votes are increased
by 95 votes, resulting in a victory for Mr. Woods by a margin of 294 votes. Thus, the Taylor methodology
is more limited than the methodology outlined in Forbes.

                                                      -32-
              declaring an election invalid. As we noted in Ingram v.
              Burnette, 204 Tenn. 149, 316 S.W.2d 31, 33 (1958):

                      It is not an easy task for the courts of our state to
                      set aside and declare elections void. The Courts
                      appreciate the fact that honest mistakes will be
                      made in the conduct of elections. The whole
                      object of our election laws passed by the
                      Legislature over the years has been with the idea
                      of maintaining fair and honest elections. So it is if
                      mistakes have been made and even though
                      fraudulent ballots have been cast, if the Courts
                      can purge the illegal ballots or fraudulent ballots
                      without affecting the result of the election, this
                      will be done.

Forbes, 816 S.W.2d at 724. Here, because the 186 allegedly illegal votes are less than the
margin of victory, they cannot “affect[] the result of the election.” Id. Further, even if every
unattributable vote is allocated to Reverend Whalum, the result of the election is not thereby
“render[ed] [] uncertain” because Mr. Woods maintains a margin of victory of 104 votes.
Id. at 720 (citing Emery, 586 S.W.2d at 109). Under these circumstances, we must conclude
that the trial court erred in finding that Reverend Whalum proved that the statutory
violations in this case caused “clear uncertainty about the election outcome.” Here, the result
of the District 4 School Board election was neither affected nor rendered incurably uncertain
as a result of the 186 allegedly illegal votes; even taking into account these allegedly illegal
votes, Mr. Woods remains the clear victor. The trial court’s decision invalidating the August
2, 2012 election and ordering a new election is therefore, reversed.

                                          Conclusion

        The judgment of the Shelby County Chancery Court is affirmed in part and reversed
in part, and remanded to the trial court for further proceedings as are necessary and consistent
with the Opinion. Costs of this appeal are taxed one-half to Appellant Kevin Woods, and his
surety, and one-half to Appellee Kenneth T. Whalum, Jr., for all of which execution may
issue if necessary.


                                                     _________________________________
                                                     J. STEVEN STAFFORD, JUDGE



                                              -33-
-34-